         Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )     CRIMINAL NO. 4:17-CR-139-4
                                             )
                                             )     (BRANN, D.J.)
         v.                                  )
                                             )     (ARBUCKLE, M.J.)
JUSTIN DANIEL LOUGH,                         )
              Defendant                      )
                MEMORANDUM FOR COVID-19 BAIL DECISION
                  Defendant Lough’s Motion for Bail, Doc. 403


   I.         INTRODUCTION

         Before this Court is Mr. Lough’s Motion for Presentence Release (Doc. 403).

Along with the Motion, a Brief (Doc. 404), the required notice (Doc. 406) requesting

a hearing, and the Government’s Brief in Opposition (Doc. 407) were filed. For the

reasons detailed in this Memorandum, the request for a hearing and release from

detention will be denied.


   II.        BACKGROUND & PROCEDURAL HISTORY


         This case began with the indictment of six (6) people, including Justin Lough.

(Doc. 12). Mr. Lough had his Initial Appearance and Arraignment in front of Judge

Carlson on April 27, 2017. (Doc. 20). At that time, jury selection and trial were

scheduled for July 10, 2017, in Williamsport, Pennsylvania. (Doc. 21). Mr. Lough

remained detained pursuant to the presumption under 18 U.S.C. § 3142(e).
                                         Page 1 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 2 of 20




      On May 5, 2017, Judge Brann issued a scheduling order, rescheduling, among

other things, jury selection and trial for June 5, 2017. (Doc. 58). After Judge Brann

granted ten (10) Motions to Continue jury selection and trial (Docs. 60, 76, 96, 110,

121, 172, 220, 298, 314, 335), trial was scheduled for August 5, 2019.

      On August 29, 2017, Mr. Lough filed a Motion for Hearing Regarding Bail

and Release (Doc. 98) and a Brief in Support (Doc. 99). I granted that Motion and

scheduled a hearing regarding bail for September 25, 2017. (Docs. 100, 101). I

presided over Mr. Lough’s detention hearing on September 25, 2017. (Doc. 102). At

that time, I found Mr. Lough’s father to be an appropriate third-party custodian.

(Doc. 104). However, after reviewing the evidence, I found the weight of the

evidence against Mr. Lough to be persuasive. Id. I noted the evidence from the FBI

undercover sting operation showing Mr. Lough’s participation in at least four

meetings designed to facilitate money laundering and the transportation and sale of

methamphetamine and firearm parts. Id. I also noted that Mr. Lough’s tattoos

demonstrated a commitment to a lifestyle consistent with the strong evidence of

repeated involvement of crime. Id. Thus, I ordered Mr. Lough remain detained. Id.

      On October 6, 2017, Mr. Lough filed a Motion to Revoke Detention (Doc.

105). On October 27, 2017, Mr. Lough filed a Brief in Support (Doc. 112). The

Government filed a Brief in Opposition on November 9, 2017 (Doc. 116). On

November 16, 2017, Judge Brann, after conducting a de novo review of my detention
                                       Page 2 of 20
          Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 3 of 20




decision, issued an Order denying Mr. Lough’s Motion to Revoke Detention. (Doc.

117). On November 21, 2017, Mr. Lough filed a Notice of Appeal of Judge Brann’s

decision to the United States Court of Appeals for the Third Circuit.1 (Doc. 118). On

January 25, 2018, the Third Circuit denied Mr. Lough’s appeal.

          On May 8, 2019, the Government filed notice that a plea agreement had been

reached with Mr. Lough. (Doc. 337). On June 3, 2019, a change of plea hearing was

held wherein Mr. Lough pled guilty as to Count 7 of the Indictment. (Docs. 343,

344). At this time, Mr. Lough has not been sentenced.

          On April 20, 2020, Mr. Lough filed a Motion for Presentence Release (Doc.

403) and a Brief in Support (Doc. 404). That same day, I issued an Order instructing

the parties to confer by telephone to determine if a joint resolution could be reached.

On April 23, 2020, Mr. Lough filed Notice (Doc. 406) that a joint resolution could

not be reached regarding his continued detention and requested an in-court hearing.

On April 23, 2020, the Government filed a Brief in Opposition (Doc. 407).


   III.       COURT PROCEDURE FOR COVID-19 CASES


          Anticipating a significant number of requests for reconsideration of bail in

light of the COVID-19 pandemic, the Court instituted an expedited procedure to hear


          1
       Mr. Lough’s appeal of Judge Brann’s bail decision to the Third Circuit can
be found at Court of Appeals Docket Number 17-3555.
                                     Page 3 of 20
         Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 4 of 20




these cases in an orderly and deliberate fashion. The filing of a bail motion citing

COVID-19 as a reason for release from detention will be specifically designated and

a docket entry will automatically notify counsel about the expedited procedures.

That entry was made in this case on April 21, 2020.


   IV.     STANDARD OF REVIEW


      Mr. Lough has entered a guilty plea in this matter. Thus, Mr. Lough is no

longer a pretrial detainee, as he is awaiting sentencing. Mr. Lough’s continued

detention is to be analyzed under 18 U.S.C. § 3143, which provides:


      (a) Release or Detention Pending Sentence.—

             (1) Except as provided in paragraph (2), the judicial officer shall
                 order that a person who has been found guilty of an offense
                 and who is awaiting imposition or execution of sentence, other
                 than a person for whom the applicable guideline promulgated
                 pursuant to 28 U.S.C. 994 does not recommend a term of
                 imprisonment, be detained, unless the judicial officer finds by
                 clear and convincing evidence that the person is not likely to
                 flee or pose a danger to the safety of any other person or the
                 community if released under section 3142(b) or (c). If the
                 judicial officer makes such a finding, such judicial officer shall
                 order the release of the person in accordance with section
                 3142(b) or (c).

             (2) The judicial officer shall order that a person who has been
                 found guilty of an offense in a case described in subparagraph
                 (A), (B), or (c) of subsection (f)(1) of section 3142 and is
                 awaiting imposition or execution of sentence be detained
                 unless—

                                         Page 4 of 20
          Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 5 of 20




                   (A)
                        (i) the judicial officer finds there is a substantial
                             likelihood that a motion for acquittal or new trial will
                             be granted; or
                        (ii) an attorney for the Government has recommended
                             that no sentence of imprisonment be imposed on the
                             person; and
                   (B) The judicial officer finds by clear and convincing
                       evidence that the person is not likely to flee or pose a
                       danger to any other person or the community.


        An individual detained under Section 3143 may challenge their detention

under 18 U.S.C. § 3145(c), which provides in relevant part:

        A person subject to detention pursuant to section 3143(a)(2) or (b)(2),
        and who meets the conditions of release set forth in section 3143(a)(1)
        or (b)(1), may be ordered released, under appropriate conditions, by the
        judicial officer, if it is clearly shown that there are exceptional reasons
        why such person’s detention would not be appropriate.

18 U.S.C. § 3145(c).


   V.       REVIEW OF PREVIOUS BAIL DECISION


        On August 29, 2017, Mr. Lough filed a Motion for Hearing Regarding Bail

and Release (Doc. 98) and a Brief in Support (Doc. 99). I granted that Motion and

held a hearing regarding bail for September 25, 2017. (Docs. 100, 101, 102). After

the hearing, I ordered Mr. Lough remain detained. In support of that decision, I

stated:

                                          Page 5 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 6 of 20




      I carefully considered the evidence presented by proffer, the testimony
      of the defendant’s father, and the eight exhibits proffered and accepted.
      I find the defendant enjoys a good reputation in his community, that he
      has strong family ties, that he has an opportunity for employment, that
      his father has the financial resources to support him while on bail and
      that he has been a long time resident of his father’s community. I also
      find that there is no evidence of a history relating to drug or alcohol
      abuse except for the DUI in 2011. I find the defendant has a minor
      criminal history and his record of nonappearance is for a petty offense
      that was resolved by the court. Further, that at the time of the current
      offense, he was not on probation or parole or otherwise serving in a
      sentence. I also find that the father would be an appropriate third-party
      custodian who has both the ability and the willingness to serve.

      However, I am persuaded by the weight of evidence against the
      defendant which included an FBI undercover sting showing that the
      defendant participated on at least four occasions in meetings designed
      to facilitate the transportation and sale of both methamphetamine and
      parts to convert weapons to automatic weapons. According to the
      proffered evidence the defendant also participated in the purchase of
      gift cards to launder cash proceeds from illegal drug and weapons
      transactions. The tattoos of the defendant show a commitment to a
      lifestyle consistent with the strong evidence of repeated involvement in
      crime in this case and inconsistent with his reputation in the community
      as evidence by the exhibits and testimony of his father.

(Doc. 104).

      On October 6, 2017, Mr. Lough sought de novo review of my decision to

detain him. (Doc. 105). On November 16, 2017, Judge Brann issued an Order

denying Mr. Lough’s Motion to Revoke Bail. (Doc. 117). Mr. Lough appealed Judge

Brann’s decision to the Third Circuit. (Doc. 118). The Third Circuit denied Mr.

Lough’s appeal on January 25, 2018.


                                       Page 6 of 20
         Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 7 of 20




   VI.     DISCUSSION OF THE COVID-19 PANDEMIC


      We are mindful of the unprecedented magnitude of the COVID-19 pandemic

and the extremely serious health risks it presents.2 We are also cognizant that the

President of the United States has declared a national emergency and that the

Governor of the Commonwealth of Pennsylvania3 has also declared a state of

emergency to address the needs of the nation and the Commonwealth respectively.

We also recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash and/or sanitize frequently, and

to avoid close contact with others—all of which presents challenges in detention




      2
         World Health Organization, “WHO characterized COVID-19 as a
pandemic” March 25, 2020, available at
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-
happen
       3
         Governor Thomas Wolf proclaimed the existence of a disaster emergency
throughout the Commonwealth pursuant to 35 Pa.C.S. §7301(c) on March 6, 2020.
He ordered all non-essential business in the Commonwealth to close on March 20,
2020, and he extended the closure of non-essential businesses and schools
“indefinitely” to slow the progression of the pandemic. “Gov. Wolf and Sec. of
Health Expand ‘Stay at Home’ Order to Carbon, Cumberland, Dauphin and
Schuylkill Counties, Extend School Closures Indefinitely,” March 30, 2020,
available at https://www.governor.pa.gov/newsroom/gov-wolf-and-sec-of-health-
expand-stay-at-home-order-to-carbon-cumberland-dauphin-and-schuylkill-
counties-extend-school-closures-indefinitely/. That Stay at Home Order was
extended to all 67 counties on April 2, 2020 to be effective thru April 30, 2020.
https://www.pa.gov/guides/responding-to-covid-19/#StayatHomeOrder (last
accessed April 4, 2020).
                                      Page 7 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 8 of 20




facilities. See United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857 *2

(D. Md. Mar. 17, 2020). As of April 4, 2020, 24 cases have been issued around the

country citing Martin. Of the 24 cases that cite United States v. Martin, only three

cases released the detainee, 20 cases detained the defendant, and one case granted

bail review. In United States v. Davis, the judge denied the government motion for

pretrial detention because the detention facility already had cases of COVID-19 and

the individual was not a flight risk and posed no serious threat to the community.

United States v. Davis, No. ELH-20-09, 2020 WL 1529158 (D.Md. Mar. 30, 2020).

The case also relied heavily on expert opinion that pretrial facilities are poorly

equipped to manage the highly contagious and potentially deadly coronavirus. Id.

Two out of the three cases were people detained due to immigration proceedings.

See Basank v. Decker, No. 20-cv-2518 AT, 2020 WL 1481503, (S.D.N.Y. Mar. 26,

2020) and Coronel, et al. v. Decker, et al., No. 20-cv-2472 AJN, 2020 WL 1487274

(S.D. N.Y. Mar. 27, 2020). Additionally, there was one case that only granted review

of bail hearings to be assessed on a case to case basis. See Karr v. State, No. 4FA-

19-00872CR, 2020 WL 1456469 (Alaska Ct. App. Mar. 24, 2020).

      In a precedential opinion analyzing a COVID-19 release request in the context

of the compassionate release provisions of the First Step Act the Third Circuit

concluded that COVID-19 risk alone does not require release where the prison

system has a plan in place to deal with the pandemic.
                                      Page 8 of 20
       Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 9 of 20




      We do not mean to minimize the risks that COVID-19 poses in the
      federal prison system, particularly for inmates like Raia. But the mere
      existence of COVID-19 in society and the possibility that it may spread
      to a particular prison alone cannot independently justify compassionate
      release, especially considering BOP’s statutory role, and its extensive
      and professional efforts to curtail the virus’s spread. See generally
      Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
      PM), https://www.bop.gov/resources/news/20200313_covid-19.jsp.
      Given BOP’s shared desire for a safe and healthy prison environment,
      we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion
      requirement takes on added—and critical—importance. And given the
      Attorney General’s directive that BOP “prioritize the use of [its]
      various statutory authorities to grant home confinement for inmates
      seeking transfer in connection with the ongoing COVID-19 pandemic,”
      we anticipate that the exhaustion requirement will be speedily
      dispatched in cases like this one. Memorandum from Attorney Gen. to
      Dir.,     Bureau       of     Prisons     1    (Mar.      26,    2020),
      https://www.justice.gov/file/1262731/download. So we will deny
      Raia’s motion.
U.S. v. Raia, 20-1033, slip op. at 8 (3d Cir. April 2, 2020)

      On March 31, 2020, Judge Jones of this court ordered the immediate release

of fourteen men and women held in ICE civil detention in Pike, Clinton and York

County facilities. According to Judge Jones, “Each of the petitioners suffers from

chronic medical conditions and faces an imminent risk of death or serious injury if

exposed to Covid-19.” Thakker v. Doll, 1:20-cv-0480, slip op. at 2 (M.D. Pa. March

31, 2020. Ruling on their habeas “conditions of confinement” petitions4 he found



      4
         Petitioners invoked the jurisdiction of the Court under 28 U.S.C. § 1331
(federal question), 28 U.S.C. § 1346 (original jurisdiction), 28 U.S.C. § 2241 (habeas
                                        Page 9 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 10 of 20




that “…a remedy for unsafe conditions need not await a tragic event.” Thakker v.

Doll, 1:20-cv-0480, slip op. at 6 (M.D. Pa. March 31, 2020). His review of the safety

procedures at these three immigration facilities found they were insufficient to

overcome the speculative risk of infection and death for an “imminent irreparable

harm” finding in the TRO context.

      The Petitioners’ claim is rooted in imminent, irreparable harm.
      Petitioners face the inexorable progression of a global pandemic
      creeping across our nation—a pandemic to which they are particularly
      vulnerable due to age and underlying medical conditions. At this point,
      it is not a matter of if COVID-19 will enter Pennsylvania prisons, but
      when it is finally detected therein. It is not unlikely that COVID-19 is
      already present in some county prisons—we have before us
      declarations that portions of the Facilities have been put under
      ineffective quarantines due to the presence of symptoms similar to
      COVID-19 among the inmate population. Indeed, we also have reports
      that a correctional officer at Pike has already tested positive for
      COVID-19. (footnotes omitted).

      ....

      Based upon the nature of the virus, the allegations of current conditions
      in the prisons, and Petitioners’ specific medical concerns, detailed
      below, we therefore find that Petitioners face a very real risk of serious,
      lasting illness or death. There can be no injury more irreparable.

Thakker v. Doll, 1:20-cv-0480, slip op. at 8,9 (M.D. Pa. March 31, 2020).

      Judge Jones cites several immigration detention cases where release has been

ordered. Thakker v. Doll, 1:20-cv-0480, slip op. at 18-20 (M.D. Pa. March 31, 2020.


jurisdiction), and Article I, Section 9, clause 2 of the United States Constitution (the
Suspension Clause) (Doc. 1, p. 6).
                                         Page 10 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 11 of 20




He balanced the public interest in continued detention this way: “Finally, the public

interest favors Petitioners’ release. As mentioned, Petitioners are being detained for

civil violations of this country’s immigration laws.” Thakker v. Doll, 1:20-cv-0480,

slip op. at 23 (M.D. Pa. March 31, 2020.

      In concluding that immediate release was required in these fourteen cases

Judge Jones said:

      In times such as these, we must acknowledge that the status quo of a
      mere few weeks ago no longer applies. Our world has been altered with
      lightning speed, and the results are both unprecedented and ghastly. We
      now face a global pandemic in which the actions of each individual can
      have a drastic impact on an entire community. The choices we now
      make must reflect this new reality.

      Respondents’ Facilities are plainly not equipped to protect Petitioners
      from a potentially fatal exposure to COVID-19. While this deficiency
      is neither intentional nor malicious, should we fail to afford relief to
      Petitioners we will be a party to an unconscionable and possibly
      barbaric result. Our Constitution and laws apply equally to the most
      vulnerable among us, particularly when matters of public health are at
      issue. This is true even for those who have lost a measure of their
      freedom. If we are to remain the civilized society we hold ourselves out
      to be, it would be heartless and inhumane not to recognize Petitioners’
      plight.

Thakker v. Doll, 1:20-cv-0480, slip op. at 24 (M.D. Pa. March 31, 2020).

      The language of this case is strong and persuasive in the civil detention

context.5 However, to apply this reasoning to prisons and jails across the board in


      5
        The Government appealed Judge Jones’s decision to the Third Circuit and
requested an administrative temporary stay. The Third Circuit granted the temporary
                                     Page 11 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 12 of 20




all criminal cases is a much different matter. Different interests must be balanced

when a criminal defendant has been detained only after a finding that no condition

or combination of conditions will assure the presence of the defendant and the safety

of the community. The balancing is likewise different when a criminal defendant is

serving a sentence. The question of civil detention, early parole or compassionate

release is not before me. This is a decision about bail during a pandemic.

      I believe I must make an individualized determination as to whether COVID-

19 concerns are compelling in a particular case to justify temporary release.


   VII. FLIGHT RISK AND DANGER TO THE COMMUNITY


      Mr. Lough remains a flight risk and a danger to the community. Mr. Lough is

unable to prove by clear and convincing evidence that he is not likely to flee or pose

a danger to the safety of the community if released.

      Mr. Lough does not specifically address risk of flight. He does, however,

provide a release plan, which I address later in this opinion.

      Regarding flight risk, the Government argues:




stay request within hours. On April 21, 2020, the Third Circuit issued an Opinion
concluding that it has jurisdiction to hear the Government’s appeal of Judge Jones’s
decision. The Third Circuit will address the merits of the Government’s appeal after
the parties have had the opportunity to brief the issues. See Hope v. Warden York
County Prison, No. 20-1784, 2020 WL 1922372 (3d Cir. Apr. 21, 2020).
                                        Page 12 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 13 of 20




      [Mr. Lough] faces over 30 years in prison under the current guidelines
      calculation and a mandatory minimum prison term of 10 years. He thus
      has a substantial motivation to flee, rather than appear at sentencing or
      surrender to serve a term of imprisonment. Moreover, the offense
      conduct that he admitted in pleading guilty involved interstate travel on
      multiple occasion to facilitate the goals of the criminal conspiracy. His
      criminal records and long history of drug and alcohol abuse make him
      an unacceptable supervision risk.

(Doc. 407, p. 34).

      Regarding dangerousness, Mr. Lough argues:

      The factual proffer outlined above clearly establishes decreased risks to
      others. Specifically, Mr. Lough will occupy a private residence where
      he can be quarantined if necessary. There will be little to no need for
      him to interact with members of the public. Quite the opposite, unlike
      the current conditions at CCCF, he will not be interacting with
      numerous people who pass him during the day or occupy space less
      than six feet from him for a majority of the day and night.

(Doc. 404, p. 11).

      Regarding dangerousness, the Government argues:

      The requirement under § 3143(a)(2) that Lough be detained pending
      sentence, following his conviction for a controlled substance violation
      carrying a 10-year mandatory minimum, reflects a legislative finding
      that the distribution of drugs like methamphetamine inherently poses a
      danger to the community. That presumptive risk of dangerousness is
      amply demonstrated in this case, which combines the volatile
      combination of interstate drug trafficking, the transport and acquisition
      of numerous firearms, including machine gun parts, and active
      participation in criminal activities with a group of individuals
      committed to using violence to pursue their white supremacist goals.6

      6
       The Government reproduces the lengthy discussion of Mr. Lough’s offense
conduct, which is included in the Presentence Report and was presented at Mr.
Lough’s guilty plea hearing. (Doc. 407, pp. 10-23).
                                     Page 13 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 14 of 20




(Doc. 407, pp. 27-28).

      I am particularly persuaded by the Government’s argument regarding Mr.

Lough’s dangerousness. The Government provided a lengthy discussion of Mr.

Lough’s criminal history, particularly his activity with the Aryan Strike Force. I find

Mr. Lough’s activity with the Aryan Strike Force particularly troubling. The

Government states that, “[a]ccording to its on-line mission statement, the ASF is a

‘white nationalist organization’ with the ‘goal to protect the honour of our women,

children and the future of our race and nation’ using violence as a necessary tool to

achieve its goals.” Id. at p. 28. As a member of the Aryan Strike Force, Mr. Lough’s

criminal history allegedly included money laundering and the sale and interstate

transport of methamphetamine and firearms.

      I find the Government’s arguments regarding flight risk and danger to the

community to be persuasive. Thus, I find by clear and convincing evidence that Mr.

Lough remains a flight risk and danger to the community.


   VIII. WHETHER EXCEPTIONAL REASONS EXIST WARRANTING
         PRESENTENCE RELEASE OF MR. LOUGH

      I note at the outset that Mr. Lough has not alleged that there is a substantial

likelihood that a motion for acquittal or new trial will be granted, nor are either likely

as Mr. Lough pled guilty before his trial could begin. Mr. Lough seeks release due

                                         Page 14 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 15 of 20




to “exceptional reasons” under 18 U.S.C. § 3145(c). As noted above, I have already

found that Mr. Lough remains a flight risk and danger to the community.

      Mr. Lough fails to clearly show that there is an exceptional reason why his

continued detention is inappropriate. Mr. Lough discusses the general dangers of

COVID-19, the increased risks of COVID-19 transmissions in prisons, and how he

is a high risk for infection based on his medical history.

             A. SPECIFIC HEALTH CONCERNS OF THIS DEFENDANT

      Mr. Lough alleges that he is particularly vulnerable to COVID-19, specifically

due to his asthma. Mr. Lough alleges:

      Mr. Lough’s asthma condition was diagnosed approximately six
      months after his birth when he was hospitalized after an asthma attack
      and nearly died. It was around that time that he was also hospitalized
      for, and nearly died from, viral meningitis. Throughout his life, before
      incarceration, Mr. Lough utilized an inhaler for his asthma condition.
      Nevertheless, before his arrest in 2017, he had been hospitalized on
      multiple occasions for asthma attacks, the last even occurring not long
      before April 11, 2017. This makes Mr. Lough vulnerable to serious
      illness or death should he be exposed to COVID-19 while at the CCCF.

      ....

      The factual proffer outlined above establishes that release from CCCF
      will mitigate the overall COVID-19 risks, while continued
      incarceration will, on the other hand, exacerbate the risks. Mr. Lough
      will be in the home of his father, and no one else, and he will not be
      forced to share space with others who are less than six feet from him.
      Furthermore, Mr. Lough will reside in a location that places him near
      his family doctor and hospital.

(Doc. 404, pp. 4, 11).
                                        Page 15 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 16 of 20




      We remain sympathetic to Mr. Lough’s concerns regarding COVID-19 and

the possibility of health complications, but “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr. No. 20-

0051, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 20, 2020). District courts in the Third

Circuit have reached that same conclusion regarding temporary release even in cases

where the defendant indicated respiratory conditions. United States v. Pritchett, CR

19-280, 2020 WL 1640280, at *3 (W.D. Pa. Apr. 2, 2020) (despite being sympathetic

to defendant’s medical conditions, including asthma, speculation concerning

possible future conditions in jail does not constitute a “compelling reason” for

temporary release.); United States v. Jones, 2:19-CR-00249-DWA, 2020 WL

1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that while the defendant suffered

from hypertension, sleep apnea, and asthma – respiratory issues making the

defendant at a higher risk for COVID-19 – his present health conditions were not

sufficient to establish a compelling reason for release in light of the danger to the

community posed by his release and the efforts undertaken at the jail to combat the

spread of the virus). I do not find Mr. Lough’s argument regarding his specific health

issues to be sufficient to establish a compelling reason for release.

             B. SPECIFIC CONDITIONS IN THE PLACE OF DETENTION

      “The Court is mindful that it bears a fiduciary responsibility to those that are

detained in jails and prisons. The incarcerated look to the Courts for protection of
                                       Page 16 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 17 of 20




their health, welfare and personal rights in general. However, the Courts are not on

the front line. That space is rightly occupied by corrections officials and their

administration.”7 The Chief Judge of this Court issued Standing Order 20-5 on

March 25, 2020, requiring all detention facilities where persons are being held by

order of this court to notify the Chief Judge and the judicial officer who signed the

detention order if a federal detainee is in medical isolation or quarantine for any

reason.8 As of the filing of this Opinion, no notice has been received from Clinton

County Correctional Facility that Mr. Lough is in medical isolation or quarantine for

any reason.

      The Government provided a memorandum from Clinton County Correctional

Facility detailing the steps taken to protect inmates and staff from COVID-19. (Doc.

409). These precautions seem to be consistent with the CDC Guidelines for



      7
        United States v. Williams, No. PWG-13-544, 2020 WL 1434130 (slip copy)
(D. Md. Mar. 24, 2020).
      8
             “…Further, each detention center shall promptly notify the
Marshal for this District of any federal detainee who is in medical isolation or
quarantine at their facility for any reason, promptly upon the entry of such
detainee into such status. The Marshal shall then so notify the undersigned
and the judicial officer who entered the Order of commitment of such status.
      The Clerk’s Office is DIRECTED to transmit a copy of this Order to the U.S.
Marshal, who shall advise each involved detention center of its content, and who
shall provide a copy of same to each detention center and each relevant law
enforcement agency.”
      Standing Order 20-5, https://www.pamd.uscourts.gov/news/standing-order-
2020-005 (last accessed April 4, 2020).
                                        Page 17 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 18 of 20




Detention Facilities.9 The Pennsylvania Supreme Court issued an Order on April 3,

2020 directing each county president judge to work with the relevant stakeholders

to fashion localized plans for dealing with COVID-19 in county jails:

      We DIRECT the President Judges of each judicial district to coordinate
      with relevant county stakeholders to ensure that the county correctional
      institutions in their districts address the threat of COVID-19, applying
      the recommendations of public health officials, including the CDC’s
      Interim Guidance on Management of Coronavirus Disease 2019
      (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020).
      If utilization of public health best practices is not feasible due to the
      population of the county correctional institutions, President Judges
      should consult with relevant county stakeholders to identify individuals
      and/or classes of incarcerated persons for potential release or transfer
      to reduce the current and future populations of the institutions during
      this health crisis with careful regard for the safety of victims and their
      communities in general, with awareness of the statutory rights of
      victims, and with due consideration given to public health concerns
      related to inmates who may have contracted COVID-19. Moreover,
      consistent with these above considerations, President Judges are to
      undertake efforts to limit the introduction of new inmates into the
      county prison system.10

      There is nothing before this Court to indicate that any specific problem has

developed at Clinton County Correctional Facility.




      9
                  http://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/ guidance-correctional-detention.html.
       10
          In Re: The Petition Of The Pennsylvania Prison Society, No. 70-MM-2020,
slip op. at pp. 2-3 (Pa. April 3, 2020) (per curiam).
                                         Page 18 of 20
         Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 19 of 20




               C. NUMBER OF CONFIRMED CASES

         Based on the evidence before me at this time, there are zero (0) confirmed

cases of COVID-19 in Clinton County Correctional Facility. In all of Clinton

County, where the prison is located, there are thirty (30) confirmed cases and zero

(0) deaths, as of 11:00 a.m. today (April 29, 2020). While these numbers are not

guaranteed into the future, they do not suggest an immediate and unavoidable risk.

The location of Mr. Lough’s release plan (his father’s home) appears to have similar

COVID-19 statistics. Mr. Lough seeks release to his father’s home in Waynesboro,

Virginia. Waynesboro is an independent city in Virginia. In the City of Waynesboro

alone, there are eleven (11) confirmed cases. Waynesboro is surrounded by Augusta

County. In August County, there are forty-one (41) confirmed cases and one (1)

death.

               D. RELEASE PLAN

         Mr. Lough requests release to his father’s home. Regarding his father, Mr.

Lough states:

         Mr. Lough’s father, Jack Lough, lives in Waynesboro, Virginia. It is a
         single-house property and there are two bedrooms on the second floor,
         one of which Mr. Lough could occupy for a period of 14 days, if he
         were to be ordered to be quarantined as a condition of his release.
         Furthermore, because Jack Lough is legally blind, other persons handle
         nearly all of his outside errands and the items are left on his back porch
         for him, by the couriers, who never enter the home. Finally, Jack Lough
         lives alone and there is no expectation that anyone will be visiting at
         any time in the future.
                                          Page 19 of 20
      Case 4:17-cr-00139-MWB Document 414 Filed 04/30/20 Page 20 of 20




      Jack Lough has promised to act as third-party custodian, and obey all
      rules of court and probation, if the Court designates him as Mr. Lough’s
      custodian pending Mr. Lough’s sentencing hearing.

      Mr. Lough’s family doctor, and the family hospital, are located near
      Jack Lough’s house in Waynesboro, Virginia.

(Doc. 404, pp. 4-5).

      It appears that Jack Lough would be an appropriate third-party custodian, but

I do not find that presentence release of Mr. Lough is appropriate at this time.

   IX.   CONCLUSION

      For all of the reasons set forth above, Mr. Lough has failed to demonstrate

that he should be released presentencing. Therefore, his Motion for Release (Doc.

403) will be denied. An appropriate order follows.

Date: April 30, 2020                          BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                       Page 20 of 20
